DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2022 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitations “predictive data processing device” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device for” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Independent claims 1 and 14, and dependent claims 3 and 5-6 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows the following structure for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations: processor (see paragraph 0042 of the specification). If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As amended, claim 8 requires a display, which causes the limitation of claim 13 to not be further limiting as it is already required by the claim on which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-6, 8, 10-14 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Alger (US 2016/0318368).
Regarding Claim 1: Alger discloses a predictive analysis system, comprising: 
at least one first sensor at a first location of interest that receives a first source of sensor data (Alger paragraph 0048) including information about a real-time actual environmental condition at the first location of interest (Alger paragraph 0003 where the vehicle mounting is the first location and is an air quality measure); 
) including contextual data with respect to the first source of sensor data and information that is a possible impact on the first source of sensor data (Alger paragraph 0003, 0018 where the other vehicle sensors and external sensors provide this contextual information. See also paragraph 0052 which discloses this relation and its later use. Specifically the knowledge that the one sensor is external to the vehicle while the other is interior is a form of contextual knowledge); 
a predictive data processing device that generates a predictive outcome regarding an anticipated event pertaining to the real-time actual environmental condition at the first location of interest in response to an analysis of a combination of the first source of sensor data, the contextual data of the second source of sensor data, and a source of historical data (Alger paragraph 0048, 0053 where external and internal sensor data are combined in control determination paragraph 0074 where historical data usage is explicitly disclosed), the predictive outcome including a combination of data for a machine or object impacted by the anticipated event, data so that the machine or object is operational to react to the anticipated event (Alger paragraph 0053, 0073 where the ACCM creates the control signal for when the vehicle enters the predicted area, which is being “reacting” to the anticipated event of reaching that position. Further the ACCM receives data from "vehicle mounted sensors 152 and sensors of other vehicles 140 and environment sensors 130, navigation system information from navigation system 156, and collected environmental information obtained from information sources via the networks 102, 120, and the like" to generate air quality "within the vehicle interior and currently around the vehicle, as well as interior and exterior air quality predicted to be along a route of travel of the vehicle." In paragraph 0052 which shows this is the claimed combination of data), and
a computer graphics system for generating a display replica of the machine or object to which the predictive outcome corresponds (Alger paragraph 0104 where displays are disclosed paragraph 0050 where “Such navigation systems 156 generally include visual map capabilities” which are used for “guiding the user while operating the vehicle to assist in maintaining a previously defined route, and the like”) and further identifying a location of the anticipated event on the display replica, the display replica further displaying an output of a simulation from the combination of the first source of sensor data, the contextual data of the second source of sensor data, and the source of historical data used by the system to generate the predictive output, the display replica controlling the machine or object to be operational to react to the anticipated event (Alger paragraph 0050 where “Such navigation systems 156 generally include visual map capabilities” which are used for “guiding the user while operating the vehicle to assist in maintaining a previously defined route, and the like” which is a form of being operational to react as the change in route is a reaction). 
Regarding Claim 8: Alger discloses a predictive data processing device, comprising: 
a first input that receives a first source of sensor data from at least one first sensor at a first location of interest (Alger paragraph 0048)) including information about a real-time actual environmental condition at the first location of interest (Alger paragraph 0003 where the vehicle mounting is the first location and is an air quality measure) 
a second input that receives a second source of sensor data from at least one second sensor at a second location of interest (Alger paragraph 0051 where a second air quality monitor is explicitly disclosed), the second source of sensor data including contextual data with respect to the first source of sensor data and information that is a possible impact on the first source of sensor data (Alger paragraph 0003, 0018 where the other vehicle sensors and external sensors provide this contextual information. See also paragraph 0052 which discloses this relation and its later use. Specifically the knowledge that the one sensor is external to the vehicle while the other is interior is a form of contextual knowledge); 
a third input that receives a source of historical data (Alger paragraph 0074 where historical data usage is explicitly disclosed); and 
where external and internal sensor data are combined in control determination paragraph 0074 where historical data usage is explicitly disclosed), the predictive outcome including a combination of data for a machine or object impacted by the anticipated event, data so that the machine or object is operational to react to the anticipated event (Alger paragraph 0053, 0073), and data for displaying information regarding the machine impacted by the anticipated event (Alger paragraph 0072 where communication of the route changes based on the air quality is a display), the special-purpose processor further generating for a display a display replica of the machine or object to which the predictive outcome corresponds (Alger paragraph 0104 where displays are disclosed paragraph 0050 where “Such navigation systems 156 generally include visual map capabilities” which are used for “guiding the user while operating the vehicle to assist in maintaining a previously defined route, and the like”) and further identifying a location of the anticipated event on the display replica, the display replica further displaying an output of a simulation from the combination of the first source of sensor data, the contextual data of the second source of sensor data, and the source of historical data used to generate the predictive output, the display replica controlling the machine or object to be operational to react to the anticipated event (Alger paragraph 0050 where “Such navigation systems 156 generally include visual map capabilities” which are used for “guiding the user while operating the vehicle to assist in maintaining a previously defined route, and the like” which is a form of being operational to react as the change in route is a reaction).

Regarding claims 3 and 10: Alger discloses the limitations of claims 1and 8 as described above. Alger also discloses the anticipated event is a chemical or gas hazard (Alger paragraph 0073).
Regarding claims 5 and 11: Alger discloses the limitations of claims 1 and 8 as described above. Alger also discloses an analytics computer that is trained to generate an analytics input to the predictive data processing device in response to performing the analysis of the combination of the first source of sensor data, the second source of sensor data, and a source of historical data (Alger paragraph 0073-0074).
Regarding claims 6 and 12: Alger discloses the limitations of claims 1 and 8 as described above. Alger also discloses the predictive data processing device receives the first source of sensor data as raw data and compares the raw data to the historical data which includes previously collected sources of data from the at least one first sensor to generate the predictive outcome (Alger paragraph 0074).
Regarding claims 13: Alger discloses the limitations of claims 1 and 8 as described above. Martin also discloses the predictive outcome is constructed and arranged for modifying a displayed object replica to include the predictive outcome (Alger paragraph 0072 where communication of the route changes based on the air quality is a display).
Regarding Claim 14: Martin discloses a system that predicts air quality at a location, comprising: 
at least one gas or chemical sensor at a first location of interest that receives a first source of sensor data (Alger paragraph 0048); 
at least one third party sensor at a second location of interest that receives a second source of sensor data including contextual data with respect to the first source of sensor data and information that is a possible impact on the first source of sensor data (Alger paragraph 0003, 0018 where the other vehicle sensors and external sensors provide this contextual information. See also paragraph 0052 which discloses this relation and its later use); 
where external and internal sensor data are combined in control determination paragraph 0074 where historical data usage is explicitly disclosed), the predictive outcome including a combination of data for a machine impacted by the anticipated event, data so that the machine is operation to react to the anticipated event (Alger paragraph 0053, 0073), and data for displaying information regarding the machine impacted by the anticipated event (Alger paragraph 0072 where communication of the route changes based on the air quality is a display) and 
a computer graphics system for generating a display replica of the machine or object to which the predictive outcome corresponds (Alger paragraph 0104 where displays are disclosed paragraph 0050 where “Such navigation systems 156 generally include visual map capabilities” which are used for “guiding the user while operating the vehicle to assist in maintaining a previously defined route, and the like”) and further identifying a location of the anticipated event on the display replica, the display replica further displaying an output of a simulation from the combination of the first source of sensor data, the contextual data of the second source of sensor data, and the source of historical data used by the system to generate the predictive output, the display replica controlling the machine or object to be operational to react to the anticipated event (Alger paragraph 0050 where “Such navigation systems 156 generally include visual map capabilities” which are used for “guiding the user while operating the vehicle to assist in maintaining a previously defined route, and the like” which is a form of being operational to react as the change in route is a reaction). 

Response to Arguments
Applicant’s arguments with respect to the 102 claim 1, 8 and 14 have been considered but are not persuasive. 
First, Applicant has argued that the interior and exterior air quality sensors of Alger do not include "contextual data w/ respect to the first source and has a possible impact". The Examiner respectfully disagrees, as the knowledge that one is outside "contextual" to the fact that the other is inside, and outside air does "possibly impact" inside air. Further, this is demonstrated by the way the data is related as described in paragraph 0052 of Alger. 
Second, the Applicant has argued that the ACCM gets information about forecasted conditions which is different than "predictive data processing device which generates a predictive outcome regarding an anticipated event pertaining to the real-time actual environmental conditions at the first location of interest in response to an analysis of a combination of the first source of sensor data, the contextual data of the second source of sensor data and a source of historical data, the predictive outcome including a combination of data for a machine or object impacted by the anticipated event so that the machine or object is operational to react to the anticipated event". The Examiner respectfully disagrees. Alger states in paragraph 0052 and 0053 that the ACCM gets data from " vehicle mounted sensors 152 and sensors of other vehicles 140 and environment sensors 130, navigation system information from navigation system 156, and collected environmental information obtained from information sources via the networks 102, 120, and the like" to generate air quality "within the vehicle interior and currently around the vehicle, as well as interior and exterior air quality predicted to be along a route of travel of the vehicle." Therefore the system in Alger is using a combination of data from inside, outside, and network data (which is traffic and weather information which is both historical and forecast) to generate the result. Therefore it is creating the predictive outcome as claimed. Therefore the current air quality interior and exterior is the "real-time" and the "anticipated event" is entering the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE E BLOSS whose telephone number is (571)272-3555. The examiner can normally be reached M-T 10:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/STEPHANIE E BLOSS/              Primary Examiner, Art Unit 2896